Citation Nr: 0616344	
Decision Date: 06/05/06    Archive Date: 06/13/06

DOCKET NO.  97-26 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 
percent for a low back disability, evaluated as 40 percent 
disabling on the basis of spondylolisthesis and 20 percent 
disabling on the basis of radiculopathy in the left lower 
extremity.  

2.  Entitlement to an initial evaluation in excess of 10 
percent for status post-operative partial meniscectomy of the 
right knee. 

3.  Entitlement to an initial evaluation in excess of 30 
percent for status post-operative partial meniscectomy of the 
left knee.  

4.  Entitlement to an initial evaluation in excess of 10 
percent for instability of the left knee.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

M. Donovan, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1979 to February 
1996.  Three years and seven months of prior active service 
has been reported, but the dates of this service have not 
been verified.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a July 1996 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which, in pertinent part, granted 
service connection for spondylolisthesis of the lumbar spine 
with a 10 percent evaluation, the left knee status post 
anterior cruciate ligament (ACL) repair with a noncompensable 
evaluation, and the right knee status postoperative with a 
noncompensable evaluation.  All evaluations were effective 
February 18, 1996.  

In October 1997 the veteran testified before a Hearing 
Officer at the RO.  A transcript of that hearing is of 
record.  

In January 1998 the RO increased the evaluation of the 
veteran's low back disability to 20 percent, effective 
February 18, 1996.  

In July 1999 the veteran and his wife testified before a 
Veterans Law Judge in Washington, D.C.  A transcript of that 
hearing is of record.  The Veterans Law Judge who conducted 
this hearing is no longer employed by the Board.  Pursuant to 
38 C.F.R. § 20.707 (2005), the Veterans Law Judge who 
conducts a hearing shall participate in making the final 
determination of the claim.  An August 2002 letter informed 
the veteran that he had the opportunity to have another 
hearing, however, he did not respond within 30 days of this 
correspondence.  Therefore, the Board finds that the veteran 
does not desire another Board hearing.  

In October 1999 the Board remanded the claims for further 
development.  In an October 2001 rating decision the RO 
increased the evaluation of the veteran's low back disability 
to 40 percent, and increased the evaluations of the right and 
left knee disabilities to 10 percent.  These increases were 
all effective February 18, 1996.  This rating decision also 
granted a separate 10 percent evaluation for instability in 
the left knee, effective April 29, 2000.  

In September 2003 the Board again remanded the claims for 
further development.  An April 2005 rating decision increased 
the evaluation of the left knee disability to 30 percent, 
effective February 18, 1996, and granted a separate 20 
percent evaluation for radiculopathy in the left lower 
extremity, effective February 18, 1996.     

The issue of entitlement to an initial evaluation in excess 
of 10 percent for instability of the left knee is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran's low back disability is manifested by pain, 
limitation of motion, and moderate incomplete paralysis of 
the left sciatic nerve, with no evidence of ankylosis, 
residuals of vertebral fracture with cord involvement or 
requiring a jury mast, pronounced intervertebral disc 
syndrome, or incapacitating episodes of intervertebral disc 
syndrome requiring bedrest prescribed by a physician.  

2.  The right knee disability is manifested by complaints of 
pain with flexion limited to no more than 110 degrees, with 
no evidence of limited extension, subluxation or lateral 
instability, ankylosis, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, malunion or nonunion of the tibia and fibula, or 
functional impairment.  

3.  The left knee disability is manifested by pain, flexion 
limited to 90 degrees, with the most comfortable position 
being in flexion at 25 degrees, with positive Lachman's test 
and anterior drawer sign, with no evidence of limitation of 
extension, ankylosis, dislocated semilunar cartilage with 
frequent episodes of "locking," pain, and effusion into the 
joint, malunion or nonunion of the tibia and fibula, or 
functional impairment.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 50 
percent for the veteran's low back disability have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.25, 
4.40, 4.45, 4.71a, 4.123, 4.124, 4.124a; Diagnostic Codes 
5235-5243, 5292, 5293, 5295, 8520 (2002, 2003, 2005).  

2.  The criteria for an initial evaluation in excess of 10 
percent for the veteran's right knee disability have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5262.  

3.  The criteria for an initial evaluation in excess of 30 
percent for the veteran's left knee disability have not been 
met.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.71a, Diagnostic Codes 
5256-5262.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters-The Veterans Claims Assistance Act 
of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2005).  

A.  The duty to notify

In Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that under the VCAA, VA must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2005).

A March 2004 VCAA letter informed the veteran of what 
information and evidence was necessary to establish increased 
evaluations for his service connected disabilities.  

This VCAA letter satisfied the second and third elements of 
the duty to notify by informing the veteran that VA would try 
to obtain medical records, employment records, or records 
held by other Federal agencies, but that he was nevertheless 
responsible for providing any necessary releases and enough 
information about the records to enable VA to request them 
from the person or agency that had them.  

Finally, with respect to the fourth element, the March 2004 
VCAA letter stated, "Please provide us with any evidence or 
information you may have pertaining to your claim."  Thus, 
the veteran was adequately advised of the fourth element of 
the duty to notify.  

In Pelegrini II, the Court also held that VCAA notice should 
be given before an initial AOJ decision is issued on a claim.  
Pelegrini II, 18 Vet. App. at 119-120.  Notice was provided 
after the initial denial in this case.  Indeed VCAA notice 
could not have been provided prior to the initial denial, 
because the VCAA did not become effective until after the 
initial decision on the claims.  In such a case, the timing 
deficiency is remedied by the issuance of VCAA notice 
followed by readjudication of the claims.  Mayfield v. 
Nicholson, No. 05-7157 (Fed. Cir. April 5, 2006).  The RO 
issued a rating decision and supplemental statement of the 
case that readjudicated the claims after issuance of the VCAA 
letter.  Therefore, the timing deficiency was remedied.  

The Court has also held that that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
slip op. at 14.  Additionally, this notice must inform a 
claimant that a disability rating and an effective date for 
the award of benefits will be assigned if service connection 
is awarded.  Id.  
      
In regard to claims for increased initial evaluations, in 
Dingess the Court held that once service connection is 
granted the claim is substantiated, and further notice as to 
the rating or effective date elements is not required.  
Dingess v. Nicholson, slip op. at 15 (In cases where service 
connection has been granted and an initial disability rating 
and effective date have been assigned, the typical service-
connection claim has been more than substantiated--it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled).  

Further, the March 2004 VCAA letter did provide the veteran 
with notice of the first four Dingess/Hartman elements.  
While the veteran was not provided with notice regarding 
effective dates, the Board is denying higher initial ratings 
and, thus, there are no effective dates to be set with regard 
to the denied claims, and the veteran is not prejudiced by 
lack of notice in regard to this element.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
No. 05-7157 (Fed. Cir. Apr. 5, 2006).  

The Board finds all required notice was given.  

B.  The duty to assist

The VCAA also requires VA to make reasonable efforts to help 
a claimant obtain evidence necessary to substantiate his 
claim(s).  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2005).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to his 
claim, whether or not the records are in Federal custody, and 
that VA will provide a medical examination and/or opinion 
when necessary to make a decision on the claim.  38 C.F.R. 
§ 3.159(c)(4).

In the present case, the duty to assist has been fulfilled.  
The veteran's service medical records and VA and private 
outpatient treatment records have been associated with the 
claims file.  In addition, the veteran was afforded VA 
examinations in April 1996, September 1997, April and May 
2000, January 2003, and April 2004 to evaluate his 
disabilities.  

For the reasons set forth above, the Board finds that VA has 
complied with the VCAA's notification and assistance 
requirements.  The appeal is thus ready to be considered on 
the merits.



II.  Factual Background

Service medical records reflect treatment for low back pain 
with radiation to the left leg, including spinal fusion of 
L4-5-S1.  The service medical records also reflect treatment 
and surgery for both knees.   

The veteran underwent a VA general medical examination in 
April 1996.  The veteran gave a history of three 
laminectomies and use of a cane for two years.  He reported 
two surgical repairs on the right knee and constant pain of 
the left knee.  Examination revealed normal carriage and gait 
with erect posture.  The musculoskeletal system revealed no 
dysfunction in regard to functional effects and neurological 
examination revealed no deficit.  The diagnosis included 
multi-joint arthralgia, status post meniscal repair of the 
right and left knees, and status post laminectomy times 
three.  Service connection for the low back and right and 
left knees was granted in July 1996.  

VA outpatient treatment records from January to October 1997 
include complaints of pain in the knees and low back, with 
numbness in the left lower extremity.  Specifically, an 
August 1997 treatment report found moderate lumbosacral 
tenderness and spasm, and noted that forward flexion was 
limited to 30 degrees, secondary to low back pain.  The 
impression was chronic lumbosacral degenerative joint disease 
and scarring with no improvement.  

The veteran underwent a second VA examination in September 
1997.  He complained of pain in the back and knees.  
Examination of the lumbar spine revealed evidence of muscle 
spasm in both paravertebral sides, with evidence of sensory 
loss in the lumbar dermatome in L5 distribution, but no 
evidence of muscle atrophy.  Forward flexion was to 75 
degrees, with pain at 60 degrees, extension was to 15 degrees 
with pain, lateral flexion was 20 degrees to the left and 15 
degrees to the right with pain, and rotation was 20 degrees 
bilaterally with pain.  X-rays revealed status post fusion of 
the lumbosacral spine.  The intervertebral disc space between 
L5 and S1 was markedly narrowed.  The diagnosis was status 
post fusion of the lumbosacral spine with limitation of range 
of motion and neuropathy of the left L5 lumbar dermatome.  

Examination of the knees revealed no swelling or tenderness 
in either knee.  Both knees had flexion from 0 to 110 
degrees, with limitation due to obese thighs and calves.  
Varus valgus, Lachman's, Drawer's and McMurray's tests were 
all normal.  X-rays of both knees were normal.  The diagnosis 
was subjective complaint of pain in both knees, status post 
arthroscopy repairs.  Physical examination, range of motion, 
and X-rays were all normal, with no pathology found.  

At his RO hearing in October 1997 the veteran reported taking 
medication for pain in his back and knees.  He stated that 
his condition required him to lay down about three times a 
day.  He reported that his knees swelled up for about 10 to 
15 minutes if overworked.  He reported constant pain in both 
knees, but described the right knee pain as tolerable.  He 
denied giving way or grinding, but reported sharp pain.  He 
reported muscle spasms in his back and left leg, waking him 
up 10 to 15 times a night and occurring very frequently 
during the day.  The veteran reported constant pain and 
numbness in the left leg and stated that his right leg was 
not as bad, with an occasional burning sensation limited to 
the knee and upper portion of the buttock.  

Private treatment records from December 1997 to March 2001 
reflect treatment for low back pain and pain in both knees.  
VA treatment records from December 1997 to March 1998 and 
October 1998 to June 1999 include complaints of low back pain 
with chronic numbness in the left lower extremity and flexion 
of the lumbar spine limited to 30 degrees.  

At his Board hearing in July 1999 the veteran complained of 
radiating low back pain with numbness in the legs.  He 
testified that his daughter assisted him in his morning 
routine and that he received regular treatment for his 
condition.  In response to the question of whether or not he 
experienced constant pain in the knees the veteran stated 
that he worried about his left knee quite a bit but that the 
right knee was only a dull pain which he did not worry about 
that much.  He added that the left knee pain increased with 
activity.  He also reported that he used a cane and could 
only walk 100 to 150 feet before having to stop and rest.  He 
added that his left knee gave out about twice a week.  

VA outpatient treatment records from June 1999 to January 
2003 include complaints of low back pain and left knee pain 
with flexion of the lumbar spine limited from 10 to 45 
degrees and a July 2000 finding of neuritic pain in the leg 
from radiculitis.  A January 2003 treatment report notes 
degenerative joint disease in the shoulders and knees.   

In April 2000 the veteran underwent a VA joints examination.  
He complained of numbness in the lateral aspect of the thigh, 
the leg, and on top of the foot.  The veteran was able to 
walk 200 yards and his activities were extremely limited.  He 
reported that his right knee swelled once or twice a week 
with a dull ache and was loose and that the left knee swelled 
more frequently, was more painful, and tended to give out, 
catch, and lock.  

On physical examination, the examiner noted that the 
veteran's movements were extremely labored and he walked with 
a cane.  There was moderate paralumbar muscle spasm.  Flexion 
of the lumbar spine was to barely 20 degrees, extension to 10 
degrees, and lateral bending to 20 degrees.  Deep tendon 
reflexes were present and equal, with hypesthesia throughout 
the S1 level on the dorsum of the left foot, lateral aspect 
of the leg and thigh.  

Examination of the knees revealed marked internal tibial 
torsion in both knees, with the left knee showing a positive 
Lachman's test and anterior drawer sign.  There was no medial 
joint tenderness or joint effusion and McMurray's test was 
negative.  Range of motion was 0 to 120 degrees.  The right 
knee had no swelling or crepitation and the collateral and 
cruciate ligaments were intact.  

X-rays of the lumbar spine revealed a pedicle screw on the 
right side with the lateral fusion mass appearing to be 
solid, with narrowed disc space at L4-5 and L5-S1.  X-rays of 
the knees revealed subtle medial joint spaces narrowing, 
bilaterally well maintained.  

The diagnosis was fracture of the pars interarticularis with 
subsequent grade 1 spondylolisthesis, L4-5, service 
connected; status post pedicle screw fixation and fusion 
complicated by infection, service connected; left knee status 
post arthroscopy and ACL tear, left with minimal degenerative 
arthritis, service connected; right knee joint arthroscopy 
secondary to medial collateral ligament strain with no 
internal pathology, with no residuals; and internal tibial 
torsion with recurrent subluxation of the patella, non-
service connected, pre-existing.  The examiner noted no 
evidence of incoordination as far as the neurological aspect 
of the veteran's disability, any incoordination would be 
purely secondary to restricted motion and pain.  

At a VA neurological examination in May 2000 the veteran 
complained of continuing low back pain and numbness in the 
left leg.  He did not report pain radiating into the legs, 
but complained of persistent numbness in the left leg.  There 
was no spontaneous pain or numbness in the right leg.  

There was no atrophy in any of the muscle groups.  Muscle 
strength in the right leg was normal and in the left leg the 
bicep femoris was 4/5 compared to the right.  Deep tendon 
reflexes were 2+ at each knee and 1+ at each ankle.  The 
veteran limped with the left leg and could not bend more than 
a few degrees at the waist due to exacerbation of pain.  

The veteran had decreased perception to both vibratory and 
pinprick sensation in the left leg while sensory examination 
in the right leg was normal.  The diagnosis was low back 
pain, status post lumbar surgery, with probable lumbar 
radiculopathy, left leg.  

At VA neurological examination in January 2003 the veteran 
reported that nothing had changed since May 2000.  He 
continued to report low back pain radiating to the tailbone.  
He denied any physician prescribed bedrest.  He described 
more or less continuous numbness in the left leg.  

Muscle strength testing was normal with the exception of 
slight qualitative weakness in left ankle dorsiflexion, which 
was 5-/5.  There was no muscle atrophy and deep tendon 
reflexes were 2+ at each knee and 1+ at each ankle.  Straight 
leg raising was negative for a radicular sign on either leg.  
There was severe limitation of range of motion of the 
lumbosacral spine and the veteran reported decreased sensory 
perception in the left leg, overlapping with the L4 and L5 
nerve root dermatomes.  

Sensory examination of the right leg was normal.  The 
diagnosis was low back pain, left leg pain and numbness, 
consistent with lumbar radiculopathy at L4 and L5 dermatomes, 
status post lumbar surgeries.  The examiner commented that 
the current pathology could include lumbar disc disease.  

Finally, at VA examination of the knees in April 2004 the 
veteran complained of stiffness and occasional pain in the 
right knee.  He reported that his right knee did not really 
bother him that much.  He complained of a chronic, constant 
ache in the left knee, which swelled 2 or 3 times a week.  He 
stated that he sometimes thought his knees gave out, but 
actually they did not.  

On examination, there was no swelling, deformity, effusion, 
or crepitus of the knees.  Range of motion of the right knee 
was painless from 0 to 80 degrees with pain from 80 to 115 
degrees.  After repeated motion, passive motion was still 
possible to 115 degrees with more pain, but active motion was 
limited to 90 degrees.  There was no evidence of 
incoordination or weakened movement, laxity, or instability.   

Range of motion of the left knee was 0 to 90 degrees with 
pain throughout.  The most comfortable position was about 25 
degrees of flexion.  After repeated motion, range of motion 
decreased to 0 to 60 degrees, although passive range of 
motion remained 0 to 90 degrees, with severe pain.  The left 
knee was mildly tender to palpation.  Lachman's and anterior 
drawer tests were positive, while McMurray's test was 
negative.  It was not possible for the examiner to assess any 
further degree of excessive weakness, fatigability, or 
incoordination.  

The examiner noted that a clinical record noting degenerative 
joint disease in the knees did not mean there had been 
changes in the previous normal X-ray findings.  X-ray of the 
left knee was negative, while X-ray of the right knee showed 
a patellar spur not of clinical significance and Pellegrini-
Stieda calcifications, which are usually indications of an 
old healed MCL injury.  

There was no significant X-ray evidence of degenerative 
arthritis.  The diagnosis was residuals, injury of the left 
knee with chronic ACL tear, chronic pain, and decrease in 
range of motion, and residuals, injury to the right knee with 
residuals of MCL tear, with pain and limitation in range of 
motion.  


III.  Low Back Disability

Despite the higher evaluations established in January 1998 
and October 2001, including the grant of a separate 
evaluation for left leg radiculopathy, the veteran has not 
been awarded the highest possible evaluation.  As a result, 
he is presumed to be seeking the maximum possible evaluation 
and his claim remains in appellate status.  A.B. v. Brown, 6 
Vet. App. 35 (1993).  

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2005).  Separate diagnostic codes identify 
the various disabilities.  38 C.F.R. Part 4.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. Part 4, § 4.7.  

When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of a disability, such doubt will be resolved in favor 
of the veteran.  38 C.F.R. § 4.3.  

In the case of an initial rating, separate ratings can be 
assigned for separate periods of time based on the facts 
found, a practice known as "staged" ratings.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain.  Such inquiry 
is not to be limited to muscles or nerves.  These 
determinations are, if feasible, be expressed in terms of the 
degree of additional range-of-motion loss due to any weakened 
movement, excess fatigability, incoordination, or pain.  
DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).

While this appeal was pending, the provisions of VA's 
Schedule for Rating Disabilities pertaining to intervertebral 
disc syndrome were revised, effective September 23, 2002, and 
other amendments of the Schedule, addressing disabilities of 
the spine, were made effective September 26, 2003.  

A new law or regulation applies, if at all, only to the 
period beginning with the effective date of the new law or 
regulation.  Kuzma v. Principi, 341 F. 3d 1327 (Fed. Cir. 
2003). 

In VAOPGCPREC 7-2003, VA's General Counsel held that when a 
new statute is enacted or a new regulation is issued while a 
claim is pending, VA must first determine whether the statute 
or regulation identifies the types of claims to which it 
applies.  If the statute or regulation is silent, VA must 
determine whether applying the new provision to claims that 
were pending when it took effect would produce genuinely 
"retroactive effects."  If applying the new provision would 
produce such "retroactive effects," VA ordinarily should 
not apply the new provision to the claim.  If applying the 
new provision would not produce "retroactive effects," VA 
ordinarily must apply the new provision.  A new law or 
regulation has prohibited "retroactive effects" if it is 
less favorable to a claimant than the old law or regulation; 
while a liberalizing law or regulation does not have 
"retroactive effects."  VAOPGCPREC 7-2003; 69 Fed. Reg. 
25179 (2004).

Prior to September 23, 2002, intervertebral disc syndrome was 
evaluated as 10 percent disabling when mild; 20 percent 
disabling when moderate with recurring attacks; 40 percent 
disabling when severe, with recurring attacks and little 
intermittent relief; and 60 percent disabling when 
pronounced; with persistent symptoms compatible with sciatic 
neuropathy with characteristic pain and demonstrable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, and little 
intermittent relief.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5293 (2002).

Effective September 23, 2002, intervertebral disc syndrome 
(preoperatively or postoperatively) will be evaluated either 
on the total duration of incapacitating episodes over the 
past 12 months or by combining under § 4.25 separate 
evaluations of its chronic orthopedic and neurologic 
manifestations along with evaluations for all other 
disabilities, whichever method results in the higher 
evaluation.

With incapacitating episodes having a total duration of at 
least six weeks during the past 12 months, a 60 percent 
rating is warranted, while a 40 percent rating is for 
application where there are incapacitating episodes having a 
total duration of at least four weeks but less than six weeks 
during the past 12 months; and a 20 percent evaluation is 
warranted where there are incapacitating episodes having a 
total duration of at least two weeks but less than four weeks 
during the past 12 months. With incapacitating episodes 
having a total duration of at least one week but less than 
two weeks during the past 12 months, a 10 percent rating is 
applied.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 
(effective September 23, 2002).

For purposes of evaluations under 5293, an incapacitating 
episode is a period of acute signs and symptoms due to 
intervertebral disc syndrome that requires bed rest 
prescribed by a physician and treatment by a physician.  
"Chronic orthopedic and neurologic manifestations" means 
orthopedic and neurologic signs and symptoms resulting from 
intervertebral disc syndrome that are present constantly, or 
nearly so.  Note (1).

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes.  
Neurologic disabilities are evaluated separately using 
evaluation criteria for the most appropriate neurologic 
diagnostic code or codes.  Note (2).

If intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, each segment is evaluated on 
the basis of chronic orthopedic and neurologic manifestations 
or incapacitating episodes, whichever method results in a 
higher evaluation for that segment.  Note (3).  

Effective September 26, 2003, the schedule for rating spine 
disabilities was changed to provide for the evaluation of all 
spine disabilities under a General Rating Formula for 
Diseases and Injuries of the Spine, unless the disability is 
rated under the Formula for Rating Intervertebral Disc 
Syndrome Based on Incapacitating Episodes (renumbered as 
Diagnostic Code 5243).  

The record clearly indicates that the veteran's low back 
disability has both orthopedic and neurological components.  
The Board has thus considered rating the disability under 
Diagnostic Code 5293, in effect prior to September 23, 2002.  
Under this diagnostic code, the veteran's low back disability 
would warrant no more than a 40 percent evaluation.  While 
the left leg numbness is a neurological manifestation of the 
low back disability, the veteran has limited his complaint to 
numbness on several occasions.  Neurological examination in 
April 1996 revealed no deficit.  

Despite his October 1997 testimony of pain and numbness in 
the left leg, treatment records, with the exception of a July 
2000 finding of neuritic pain and the January 2003 diagnosis 
of left leg pain and numbness, reflect only numbness.  
Notably, in May 2000 the veteran denied pain radiating into 
the legs and in January 2003 he described low back pain as 
radiating only into the tailbone.  

Further, while the medical records consistently show sensory 
loss in the left lower extremity, there are also findings of 
no muscle atrophy, muscle strength in the left leg has only 
been limited to 4/5 in May 2000 with a finding of slight 
qualitative weakness in left ankle dorsiflexion in January 
2003.  All findings regarding the right leg have been normal.  
Therefore, pronounced intervertebral disc syndrome has not 
been demonstrated.  

Although the veteran has sciatic symptoms, as evidenced by 
numbness in the left leg, there is not evidence of 
characteristic pain and demonstrable muscle spasm with little 
intermittent relief as contemplated in the 60 percent rating 
for pronounced intervertebral disc syndrome.  Thus, a higher 
rating under this diagnostic code is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

In regard to entitlement to an increased evaluation on the 
basis of incapacitating episodes under Diagnostic Code 5293, 
as revised September 23, 2002, the Board notes that there has 
been no evidence of any prescribed periods of bedrest.  The 
veteran specifically denied any physician prescribed bedrest 
at his January 2003 VA examination.  Hence incapacitating 
episodes have not been shown.  Thus, a higher evaluation 
under Diagnostic Code 5293, as revised September 23, 2002.  
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003).  

While it was not until September 23, 2002 that the Rating 
Schedule specifically stated that separate ratings based on 
orthopedic and neurologic manifestations can be assigned and 
combined, there is nothing in the law or regulations 
specifically prohibiting VA from doing so prior to that date.  
Inasmuch as the recent amendments recognize that assigning 
separate ratings for orthopedic and neurologic manifestations 
of a service-connected low back disability does not violate 
the prohibition against pyramiding in 38 C.F.R. § 4.14, 
separate evaluations were permissible prior to that date.  In 
this regard, the veteran is in currently in receipt of 
separate evaluations of 40 and 20 percent for the orthopedic 
and neurological manifestations of his disability, 
respectively.  

In terms of orthopedic impairment, the veteran's low back 
disability has been rated under Diagnostic Codes 5292 and 
5295 as they existed prior to the September 26, 2003 
revision.  Both of these diagnostic codes provide maximum 
evaluations of 40 percent, thus, a higher evaluation under 
either of these diagnostic codes is not available.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5292, 5295 (2003).  

An evaluation higher than 40 percent for the orthopedic 
manifestations of the veteran's low back disability is 
available under the diagnostic code rating residuals of 
vertebral fracture.  This diagnostic code provides a 60 
percent evaluation for residuals of vertebral fracture 
without cord involvement, with abnormal mobility requiring a 
neck brace (jury mast).  A 100 percent evaluation is 
warranted for residuals with cord involvement where the 
veteran is bedridden or requiring long leg braces.  A 
separate 10 percent rating was to be added, not combined, 
when there was demonstrable vertebral deformity.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (2003).  

While the April 2000 examiner included in his diagnosis 
fracture of the pars interarticularis, there is no medical 
evidence that the veteran requires a neck brace or long leg 
braces.  The X-ray examination at that time, as well as on 
other occasions, was not reported to show vertebral 
deformity.  Therefore, a higher evaluation under this 
diagnostic code is not warranted.

The Rating Schedule in effect prior to September 26, 2003 
also provides an evaluation higher than 40 percent for 
ankylosis.  Ankylosis is "immobility and consolidation of a 
joint due to disease, injury, or surgical procedure."  
Colayong v. West, 12 Vet. App. 524 (1999) (citing DORLAND'S 
ILLUSTRATED MEDICAL DICTIONARY (28TH Ed. 1994) at 86.).  
There has been no medical evidence of ankylosis as, though 
painful and restricted, the veteran has maintained range of 
motion in the lumbar spine.  Thus, a higher evaluation under 
either of these diagnostic codes is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5286, 5289 (2003).  

Under the General Rating Formula for Diseases and Injuries of 
the Spine effective after September 26, 2003, an increased 
evaluation of 50 percent is warranted for unfavorable 
ankylosis of the entire thoracolumbar spine and a 100 percent 
evaluation is applicable for unfavorable ankylosis of the 
entire spine.  As mentioned above, there is no medical 
evidence of ankylosis, thus, an increased evaluation under 
the revised General Rating Formula is not warranted.  
38 C.F.R. § 4.71a, Diagnostic Code 5237 (2005).  

The provisions of 38 C.F.R. §§ 4.40, 4.45 cannot provide a 
higher evaluation for the orthopedic component of the 
disability, because they are not applicable where the veteran 
is in receipt of the highest rating based on limitation of 
motion and a higher rating requires ankylosis.  Johnston v. 
Brown, 10 Vet. App. 80, 84-5 (1997).  38 C.F.R. §§ 4.40, 
4.45.

In terms of the neurological manifestations of the veteran's 
low back disability, the record consistently demonstrates 
numbness in the left lower extremity.  

Neuritis, cranial or peripheral, characterized by loss of 
reflexes,  muscle atrophy, sensory disturbances, and constant 
pain, at times  excruciating, is to be rated on the scale 
provided for injury of the  nerve involved, with a maximum 
equal to severe, incomplete, paralysis.  See nerve involved 
for diagnostic code number and rating. The maximum  rating 
which may be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate, or with  sciatic nerve involvement, for moderately 
severe, incomplete paralysis.  38 C.F.R. § 4.123.

In rating peripheral nerve disability, neuritis, 
characterized by loss of reflexes, muscle atrophy, sensory 
disturbances, and constant pain, at times excruciating, is to 
be rated on the scale provided for injury of the nerve 
involved, with a maximum equal to severe, incomplete 
paralysis.  The maximum rating to be assigned for neuritis 
not characterized by organic changes will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  
38 C.F.R. § 4.123.  

Peripheral neuralgia, characterized usually by a dull and 
intermittent pain, of typical distribution so as to identify 
the nerve, is to be rated on the scale provided for injury of 
the nerve involved, with a maximum equal to moderate 
incomplete paralysis.  38 C.F.R. § 4.124.  

Radiculopathy in the left lower extremity is currently 
evaluated as 20 percent disabling under Diagnostic Code 8520.  
38 C.F.R. § 4.124a, Diagnostic Code 8520 (2005).  This 
Diagnostic Code provides evaluations of 60 percent for severe 
incomplete paralysis, 40 percent for moderately severe 
incomplete paralysis, 20 percent for moderate incomplete 
paralysis, and 10 percent for mild incomplete paralysis of 
the sciatic nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520.  

The neurological symptoms in the veteran's left lower 
extremity do not warrant a higher evaluation of 40 percent as 
they do not more closely approximate moderately severe 
incomplete paralysis.  In this regard, as discussed above, 
the veteran has limited his complaints regarding the left 
lower extremity to numbness on several occasions, and, 
despite objective evidence of sensory loss, there has been no 
finding of muscle atrophy and muscle strength has only been 
slightly limited.  Therefore, moderately severe incomplete 
paralysis has not been shown and an evaluation in excess of 
20 percent for the neurological manifestations of the low 
back disability are not warranted.  38 C.F.R. § 4.124a, 
Diagnostic Code 8520.  

When the 40 percent evaluation of the orthopedic 
manifestations of the low back disability is combined with 
the 20 percent evaluation of the neurological manifestations, 
the result is a combined evaluation of 50 percent.  38 C.F.R. 
§ 4.25.  

Since this claim deals with the rating assigned following the 
original claim for service connection, consideration has been 
given to the question of whether "staged rating" as 
addressed by the Court in Fenderson would be in order.  The 
Board finds that the 50 percent evaluation appropriately 
reflects the highest level of disability caused by the 
veteran's low back disability from the grant of service 
connection.  

Under the provisions of 38 C.F.R. § 3.321, in exceptional 
cases an extraschedular evaluation can be provided in the 
interest of justice.  The governing norm in such a case is 
that the case presents such an unusual or exceptional 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  The veteran's low back 
disability has not required frequent periods of 
hospitalization since service and the record reflects that 
the veteran is currently not working, thus, marked 
interference with employment has not been shown.  

The Board concludes that the preponderance of the evidence is 
against a rating in excess 50 percent for the veteran's low 
back disability.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

III.  Right Knee Disability

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II (2005).  

VA's General Counsel has held that a knee disability may 
receive separate ratings under diagnostic codes evaluating 
instability (Diagnostic Codes 5257, 5262, and 5263) and those 
evaluating range of motion (Diagnostic Codes 5003, 5010, 
5256, 5260, and 5261).  VAOPGCPREC 23-97 (1997) (holding that 
a veteran who has arthritis with restricted motion and 
instability in the knee may receive separate ratings for each 
set of symptomatology under different diagnostic codes); see 
also VAOPGCPREC 9-98 (1998) (holding that if a veteran has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and the knee also exhibits limitation of motion, 
consideration should be given to assigning a separate rating 
based on painful motion under 38 C.F.R. §§ 4.40, 4.45, 4.59).  

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261.  
VAOPGCPREC 9-2004 (2004).  

The Rating Schedule provides for ratings of 10, 20, or 30 
percent where there is limitation of flexion of the leg to 
45, 30, or 15 degrees, respectively, and for ratings of 10, 
20, 30, 40, or 50 percent for limitation of extension of the 
leg to 10, 15, 20, 30, or 45 degrees, respectively.  
38 C.F.R. § 4.71a, Diagnostic Codes 5260, 5261.  

The RO has evaluated the right knee disability is evaluated 
as 10 percent disabling under Diagnostic Code 5260-5259.  The 
Court has recently held that such hyphenated ratings are 
inappropriate.  Tropf v. Nicholson, No. 03-1923 (U.S. Vet. 
App. Apr. 4, 2006).  Rather separate ratings should be 
established for each disability.

Diagnostic Code 5259 provides a maximum evaluation of 10 
percent for symptomatic removal of semilunar cartilage.  
38 C.F.R. § 4.71a, Diagnostic Code 5259.  While the veteran 
has undergone a meniscectomy of the left knee and is 
symptomatic, his symptoms-namely limitation of flexion is 
separately evaluated under Diagnostic Code 5260.  It would be 
inappropriate pyramiding to evaluate the same symptom 
separately under Diagnostic Code 5259

A higher evaluation is not warranted under Diagnostic Code 
5260, rating limitation of flexion of the leg, as the medical 
evidence does not demonstrate flexion limited to 45 degrees 
or less.  Right knee flexion was to 110 degrees in September 
1997, to 120 degrees in April 2000, and was painless from 0 
to 80 degrees with pain from 80 to 115 degrees in April 2004.  
As the medical evidence does not demonstrate flexion limited 
to 45 degrees or less, a higher evaluation under this 
diagnostic code is not warranted.  38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  

A separate evaluation is also not warranted for limitation of 
extension of the right leg as all range of motion testing has 
revealed extension to be full to 0 degrees.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5261.  

In terms of functional impairment, in October 1997 the 
veteran described his right knee pain as tolerable and in 
July 1999 he described his right knee condition as only a 
dull pain which he did not worry about that much.  In April 
2004 the veteran complained of only stiffness and occasional 
pain in the right knee and stated that it did not really 
bother him that much.  After repeated motion, the veteran 
still had passive range of motion in the right knee to 115 
degrees with more pain and active motion to 90 degrees.  
There was no evidence of incoordination or weakened movement.  
Thus, an evaluation in excess of 10 percent on the basis of 
the DeLuca factors is not warranted.  38 C.F.R. §§ 4.40, 
4.45.  

An evaluation in excess of 10 percent is available under the 
diagnostic codes evaluating ankylosis, dislocated semilunar 
cartilage (with frequent episodes of "locking," pain, and 
effusion into the joint), and malunion or nonunion of the 
tibia and fibula.  However, the medical evidence has not 
demonstrated any of these conditions and a higher evaluation 
under these diagnostic codes is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5258, 5262.  

The Board has also considered the possibility of a separate 
evaluation under Diagnostic Code 5257, however, there is no 
evidence of recurrent subluxation or lateral instability in 
the right knee.  Lachman's tests and anterior drawer signs of 
the right knee have been consistently normal.  While he 
described his right knee as "loose" in April 2000, the 
veteran only reported the left knee giving out and the VA 
examiner noted that the collateral and cruciate ligaments in 
the right knee were intact.  

In April 2004 the VA examiner found no evidence of laxity or 
instability in the right knee.  Therefore, a separate 
evaluation under Diagnostic Code 5257 is not warranted.  

The Board finds that the 10 percent evaluation appropriately 
reflects the highest level of the right knee disability since 
the grant of service connection.  Fenderson.  

The veteran's right knee disability has not required frequent 
periods of hospitalization since service and the record 
reflects that the veteran is currently not working, thus, 
marked interference with employment has not been shown.  
Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321.  

The Board concludes that the preponderance of the evidence is 
against a rating in excess 10 percent for the veteran's right 
knee disability.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  

IV.  Left Knee Disability

Despite the higher evaluations established in October 2001 
and April 2005, the veteran has not been awarded the highest 
possible evaluation of his left knee disability.  As a 
result, he is presumed to be seeking the maximum possible 
evaluation and his claim remains in appellate status.  A.B. 
v. Brown, 6 Vet. App. 35 (1993).  

The veteran's left knee disability is evaluated as 30 percent 
disabling under Diagnostic Code 5259-5260 with a separate 10 
percent evaluation for instability under Diagnostic Code 
5257.  38 C.F.R. § 4.71a, Diagnostic Codes 5257, 5259, 5260 
(2005).  As noted in the introduction, the evaluation for 
instability is being remanded and will not be discussed 
below.  

Diagnostic Code 5259 provides a 10 percent evaluation for 
symptomatic removal of semilunar cartilage.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5259.  Diagnostic Code 5260 provides 
a maximum evaluation of 30 percent for limitation of flexion 
of the leg.  38 C.F.R. § 4.71a, Diagnostic Code 5260.  As the 
veteran is currently in receipt of the maximum evaluations 
for removal of semilunar cartilage and limitation of flexion, 
evaluation under these diagnostic codes is not warranted.  

An evaluation higher than 30 percent is available under 
Diagnostic Code 5261, rating limitation of extension of the 
leg.  38 C.F.R. § 4.71a, Diagnostic Code 5261.  Range of 
motion in the left knee was 0 to 110 degrees in September 
1997, 0 to 120 degrees in April 2000, and 0 to 90 degrees in 
April 2004, decreased to 0 to 60 degrees after repeated 
motion.  Thus, all of the medical evidence reflects extension 
of the left knee full to 0 degrees, which would not be 
compensable under the rating criteria.  Therefore, evaluation 
on the basis of limitation of extension of the left knee is 
not warranted.  

In terms of functional impairment, the veteran maintained 
range of motion from 0 to 60 degrees after repeated motion in 
April 2004, which would warrant a noncompensable evaluation 
under the rating criteria for both limitation of flexion and 
extension.  The examiner was unable to assess any further 
degree of excessive weakness, fatigability, or 
incoordination.  Therefore, a higher evaluation on the basis 
of the DeLuca factors is not warranted.  38 C.F.R. §§ 4.40, 
4.45.   

An evaluation higher than 30 percent is available under the 
diagnostic codes rating ankylosis of the knee and nonunion of 
the tibia and fibula requiring a brace.  There is no medical 
evidence of either ankylosis or nonunion of the tibia and 
fibula, therefore, an evaluation higher than 30 percent under 
either of these diagnostic codes is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5256, 5262.  

The Board finds that the 30 percent evaluation appropriately 
reflects the highest level of the left knee disability, other 
than instability, since the grant of service connection.  
Fenderson.  

The veteran's left knee disability has not required frequent 
periods of hospitalization since service and the record 
reflects that the veteran is currently not working, thus, 
marked interference with employment has not been shown.  
Thus, referral for consideration of an extraschedular 
evaluation is not warranted.  38 C.F.R. § 3.321.  

The Board concludes that the preponderance of the evidence is 
against a rating in excess 30 percent for the veteran's left 
knee disability.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Entitlement to an initial evaluation in excess of 50 percent 
for a low back disability, evaluated as 40 percent disabling 
on the basis of spondylolisthesis and 20 percent disabling on 
the basis of radiculopathy in the left lower extremity, is 
denied.  

Entitlement to an initial evaluation in excess of 10 percent 
for status post-operative partial meniscectomy of the right 
knee is denied. 

Entitlement to an initial evaluation in excess of 30 percent 
for status post-operative partial meniscectomy of the left 
knee is denied.  



REMAND

The veteran is currently in receipt of a separate 10 percent 
evaluation for instability of the left knee under Diagnostic 
Code 5257.  This diagnostic code provides evaluations of 10, 
20, or 30 percent for recurrent subluxation or lateral 
instability of the knee which is slight, moderate, or severe, 
respectively.  38 C.F.R. § 4.71a, Diagnostic Code 5257 
(2005).  

In the September 2003 remand, the Board instructed that the 
veteran should undergo a VA examination of the knees and that 
the examiner should assess the extent of any locking, 
subluxation, or lateral instability present in either knee 
and whether such subluxation or instability is minimal, 
moderate, or severe.  

A remand by the Board confers on an appellant the right to VA 
compliance with the terms of the remand order and imposes on 
the Secretary a concomitant duty to ensure compliance with 
those terms.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  In Stegall the Court held that "where... the remand 
orders of the Board... are not complied with, the Board itself 
errs in failing to insure compliance."  Id.  

The April 2004 VA examiner noted that the veteran complained 
of severe pain on performance of the Lachman's test and 
anterior drawer sign, both of which appeared to be positive.  
While the examiner specifically noted no evidence of laxity 
or instability in the right knee, there was no finding 
regarding the severity of any laxity or instability in the 
left knee as required by the September 2003 remand directive.   

Accordingly, the case is REMANDED for the following action:

1. Return the claims file to the examiner 
who conducted the April 2004 VA 
examination.  If the examiner is no 
longer available, another examiner may 
prepare an addendum.  The examiner should 
review the report of examination and the 
claims file, and provide an opinion as to 
whether any laxity or instability in the 
left knee is slight, moderate, or severe.  
If the examiner is unable to answer this 
question, the veteran should be afforded 
an examination to obtain the necessary 
information.

2.  After ensuring that the development 
is complete, re-adjudicate the claim.  If 
not fully granted, issue a supplemental 
statement of the case before returning 
the claim to the Board, if otherwise in 
order.

The appellant has the right to submit additional evidence and 
argument on the matter that the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


